966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irvin K. SCALES, Petitioner-Appellant,v.Talmadge BARNETT;  Attorney General of North Carolina,Respondents-Appellees.
No. 90-7090.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Eugene A. Gordon, Senior District Judge.  (CA-89-405-WS)
Irvin K. Scales, Petitioner Pro Se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Irvin K. Scales seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Scales v. Barnett, No. CA-89-405-WS (M.D.N.C. July 10, 1990).  We also deny Scales's motion for production and review of full transcript.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Regarding those claims found to be procedurally barred based on the checklist order of the state post-conviction court, we have alternatively reviewed the merits of those claims and find each of them lacking